DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 4, 2022, has been entered.
Claim 1 is amended.
The applicant contends that Genetti does not teach the new material clarifying the recited alignment pins’ attachment to the “outer peripheral sidewall” of the alignment ring. Rather, vertically movable lift pins (202) contact Genetti’s alignment ring (208) from below.
In response, the examiner concurs and has withdrawn the rejections. In view of further, search, however, new rejections have been applied below. 
Drawings
Page 7 of Applicant’s Remarks indicates the intended submission of a Replacement Sheet to address the outstanding drawing objections, but the examiner cannot locate this document in the file. As such, the objections remain formally applied.
The drawings are objected to because Figure 6 uses the terms “quick removal tab” and “locator pin,” which do not appear in the specification. For purposes of clarity, each feature ought to be accorded a single title. In addition, Figure 6 attempts to name certain structures without a corresponding reference numeral. The examiner suggests simply replacing “locator pin” and “quick removal tab” with reference numerals 112 and 111, respectively, assuming Figure 6 depicts the 200 mm alignment ring. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti et al., US 2017/0117172, in view of Harris et al., US 2017/0009367.
Claim 1: Genetti discloses a plasma process chamber system, comprising (Fig. 5A): 
A process chamber (118);
A plasma source coupled to said process chamber [0050];
A chuck (230) adapted to support a wafer during processing [0086];
An access port (~219) located on a side of the process chamber;
An access door (216) adapted to seal said access port [0089];
A first removable alignment ring (208) adapted to center a wafer of the chuck, having [0077]:
An outer periphery of a first outer diameter (Fig. 6A);
A central hole of a first inner diameter;
Wherein the alignment ring is insertable into and removable from the process chamber through said access port [0084].
Regarding the new material, Genetti does not secure the alignment ring to the chuck with pins attached to the ring’s “outer peripheral sidewall.” In supplementation, Harris describes a two-piece alignment ring (24): an inner ring (92) which circumscribes a substrate, and an outer portion (102) coupled to the outer sidewall of the inner ring (Fig. 7). This outer portion (104) further includes a series of pins (108) which insert within corresponding holes in the chuck, thereby securing the ring and establishing the necessary alignment [0025]. As Genetti shares this desideratum, it would have been obvious to the skilled artisan to provide pins about the periphery of Genetti’s ring to achieve the predictable result of ensuring the accuracy of its alignment.
.
Claims 6, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Harris, and in further view of Doan et al., US 2015/0001180.
Genetti is silent regarding the matter of rings having different inner diameters. In supplementation, Doan observes that the uniformity of the center to edge etch rate is dependent upon the inner diameter of the alignment ring, and prescribes interchanging rings of various inner diameters in order to regulate this factor [0048]. As Genetti shares the desideratum of improving etch uniformity across the substrate’s diameter, it would have been obvious to supply the system with rings of differing inner diameters so the aforesaid ratio can be optimized depending upon processing conditions.
Lastly, regarding the new material specifying the diameter of the alignment rings, Genetti does not specify wafer diameter, but it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716